


110 HR 2384 IH: Nurse Faculty Higher Education

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2384
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Boustany) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To create a pilot program to increase the number of
		  graduate educated nurse faculty to meet the future need for qualified nurses,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nurse Faculty Higher Education
			 Act.
		2.FindingsThe Congress finds the following:
			(1)In their 2006–2007 survey of 722 schools of
			 nursing with baccalaureate and graduate programs, the American Association of
			 Colleges of Nursing found that U.S. nursing schools turned away 42,866
			 qualified applicants. The National League for Nursing (NLN) released a
			 preliminary report on December 9, 2005 which estimated that schools of nursing
			 with entry-level baccalaureate, associate, and diploma programs were forced to
			 reject more than 147,000 qualified applications for 2005.  This was an 18
			 percent increase over last year’s figures.
			(2)In 2006, the mean ages of doctorally
			 prepared nurse faculty holding the ranks of professor, associate professor, and
			 assistant professor are 58.6, 55.8, and 51.6 respectively. For master’s
			 degree-prepared nurse faculty, the average ages for professors, associate
			 professors, and assistant professors were 56.5, 54.8, and 50.1 years,
			 respectively.
			(3)The average age at
			 retirement of nurse faculty is 62.5 years and it is expected that 200 to 300
			 doctorally prepared faculty will be eligible for retirement each year from 2007
			 through 2012 just as more than 1 million replacement nurses will be needed.
			(4)The current faculty shortage will be
			 greatly compounded in the next few years by the retirement of many of the
			 current nurse faculty in the United States. Without sufficient nurse faculty,
			 schools of nursing cannot expand enrollments, and the nursing shortage will
			 continue to cripple our nation’s health care delivery system.
			(5)Nursing salaries
			 for faculty are not competitive when compared to similarly educated nurses in
			 clinical or administrative positions, as the average salary of a master’s
			 prepared nurse faculty member in 2005 was $66,925 compared to $84,835 for a
			 master’s prepared nurse practitioner working in an emergency department.
			3.Establishment of
			 programTitle VII of the
			 Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at
			 the end the following new part:
			
				ENurse Faculty
				Pilot Project
					771.PurposesThe purposes of this part are to create a
				pilot program—
						(1)to provide
				scholarships to qualified nurses in pursuit of an advanced degree with the goal
				of becoming faculty members in an accredited nursing program; and
						(2)to provide grants to partnerships between
				accredited schools of nursing and hospitals or health facilities to fund
				release time for qualified nurse employees, so that those employees can earn a
				salary while obtaining an advanced degree in nursing with the goal of becoming
				nurse faculty.
						772.Assistance
				authorized
						(a)Competitive
				grants authorizedThe
				Secretary may, on a competitive basis, award grants to, and enter into
				contracts and cooperative agreements with, partnerships composed of an
				accredited school of nursing at an institution of higher education and a
				hospital or health facility to establish not more than 5 pilot projects to
				enable such hospital or health facility to retain its staff of experienced
				nurses while providing a mechanism to have these individuals become, through an
				accelerated nursing education program, faculty members of an accredited school
				of nursing.
						(b)Duration;
				evaluation and dissemination
							(1)DurationGrants
				under this part shall be awarded for a period of 3 to 5 years.
							(2)Mandatory
				evaluation and disseminationGrants under this part shall be
				primarily used for evaluation, and dissemination to other institutions of
				higher education, of the information obtained through the activities described
				in
				section 771(2).
							(c)Considerations
				in Making AwardsIn awarding
				grants and entering into contracts and cooperative agreements under this
				section, the Secretary shall consider the following:
							(1)Geographic
				distributionProviding an equitable geographic distribution of
				such grants.
							(2)Rural and urban
				areasDistributing such grants to urban and rural areas.
							(3)Range and type
				of institutionEnsuring that the activities to be assisted are
				developed for a range of types and sizes of institutions of higher
				education.
							(4)Prior experience
				or exceptional programsInstitutions of higher education with
				demonstrated prior experience in providing advanced nursing education programs
				to prepare nurses interested in pursuing a faculty role.
							(d)Uses of
				fundsFunds made available by grant, contract, or cooperative
				agreement under this part may be used—
							(1)to develop a new national demonstration
				initiative to align nursing education with the emerging challenges of
				healthcare delivery; and
							(2)for any one or
				more of the following innovations in educational programs:
								(A)to develop a clinical simulation laboratory
				in a hospital, health facility, or accredited school of nursing;
								(B)to purchase
				distance learning technologies;
								(C)to fund release
				time for qualified nurses enrolled in the graduate nursing program;
								(D)to provide for
				faculty salaries; and
								(E)to collect and
				analyze data on educational outcomes.
								773.ApplicationsEach partnership desiring to receive a
				grant, contract, or cooperative agreement under this part shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require. Each application shall include
				assurances that—
						(1)the individuals enrolled in the program
				will be qualified nurses in pursuit of a master’s or doctoral degree in nursing
				and have a contractual obligation with the hospital or health facility that is
				in partnership with the institution of higher education;
						(2)the hospital or health facility of
				employment would be the clinical site for the accredited school of nursing
				program;
						(3)individuals will also maintain their
				employment on a part time basis to the hospital or health facility that allowed
				them to participate in the program, and will receive an income from the
				hospital or health facility, as a part time employee, and release times or
				flexible schedules to accommodate their class schedule.
						(4)upon completion of the program, individuals
				agree to teach for 2 years in an accredited school of nursing for each year of
				support the individual received under this program; and
						774.Authorization
				of appropriationsThere are
				authorized to be appropriated for this part not more than $10,000,000 for
				fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding
				fiscal years.
					775.DefinitionFor purposes of this part, the term
				health facility means an Indian Health Service health service
				center, a Native Hawaiian health center, a hospital, a Federally qualified
				health center, a rural health clinic, a nursing home, a home health agency, a
				hospice program, a public health clinic, a State or local department of public
				health, a skilled nursing facility, or ambulatory surgical
				center.
					.
		
